DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the transmittal on March 11, 2020. It is noted, however, that applicant has not filed a certified copy of the MX/a/2019/002837 application as required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record or any obvious combination thereof teaches a method of improving sharpness and stability of prints on hair fabrics comprising the steps and structures as required by claims 1 and 9 including polishing the hair, stretching, shaving, polishing a second time and increasing the diameter or volume with a stream of hot air under pressure.
Examiner notes that claim 1 has been amended by preliminary amendment to remove several of the “preferably” limitations, however, such a recitation remains in sections b) and c).  The presence of these recitation may have been unintentional; however, they do not detract from the allowability.  Likewise, the list of steps includes step ii) between steps i) and k).  This step may have been intended to be step j), however, nothing precludes a recitation of step ii) .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851. The examiner can normally be reached M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID H BANH/Primary Examiner, Art Unit 2853